Citation Nr: 0808230	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
service-connected residuals of cold injury to the right foot.

2. Entitlement to a rating in excess of 20 percent for 
service-connected residuals of cold injury to the left foot.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

In September 2006 and June 2007, the Board remanded the case 
to the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2. Residuals of cold injury of the right foot are manifested 
by complaints of constant pain, swelling, a prickly 
sensation, and cold sensitivity of both feet, with objective 
evidence of toenails that are long, thickened, and 
dystrophic, requiring debridement, but no tissue loss, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).

3. Residuals of cold injury of the left foot are manifested 
by complaints of constant pain, swelling, a prickly 
sensation, and cold sensitivity of both feet, with objective 
evidence of toenails that are long, thickened and dystrophic, 
requiring debridement, but no tissue loss, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for 
residuals of cold injury of the right foot have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.122, Diagnostic Code 7122 
(2007). 

2. The criteria for a rating in excess of 20 percent for 
residuals of cold injury of the left foot have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.122, Diagnostic Code 7122 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in February 2003 and 
April 2003, prior to the initial unfavorable AOJ decision 
issued in August 2003.  An additional VCAA letter was sent in 
September 2006.    

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

Additionally, according to Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In reviewing the veteran's claims of entitlement to an 
increased rating evaluation, the Board observes that the VCAA 
notices issued in February 2003 and September 2006 informed 
the veteran that she must show that her service-connected 
disabilities had gotten worse; how VA would assist her in 
developing her claim; the types of evidence, both medical and 
lay, that the veteran could submit; and her and VA's 
obligations in providing such evidence for consideration.  
However, only the September 2006 notice informed the veteran 
of the "fourth element" of Pelegrini, i.e., to provide any 
evidence in her possession to VA.  Additionally, neither 
letter advised the veteran that she could submit evidence 
showing the impact of the worsening of symptoms on her work 
and daily life, of any special requirement of the rating 
criteria which cannot be met by general worsening of 
symptoms, or of relevant diagnostic codes or their 
application.  The April 2003 VCAA letter was specific to 
requests for particular relevant records, as discussed below.

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, supra; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 
 
Additionally, in some cases, lack of prejudice may be 
established where the claimant has stated that he or she has 
no further evidence to submit, or where the record reflects 
that VA has obtained all relevant evidence.  There must be a 
demonstration that there was no error or that, despite the 
error, the adjudication was essentially fair.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served."); see also Dunlap 
v. Nicholson, 21 Vet. App. 112, 118 (2007).  Consideration 
should also be given to "whether the post-adjudicatory 
notice and opportunity to develop the case that is provided 
during the extensive administrative appellate proceedings 
leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, slip op. at 9.  

With regard to the "fourth element" of Pelegrini, the pre-
adjudicative February 2003 letter informed her that 
additional information or evidence was needed to support her 
claim, and asked her to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  Therefore, the 
Board finds that a reasonable person could be expected to 
understand that she should submit any relevant evidence 
during the development of the claim.

As for the requirements under Vazquez-Flores, the veteran was 
apprised of Diagnostic Code 7122, under which she is rated, 
in the May 2004 statement of the case (SOC) and the April 
2006 supplemental statement of the case (SSOC).  
Additionally, March 2006 and September 2006 letters informed 
her that the rating schedule was used to determine disability 
ratings and of the basis for rating evaluations, to include 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.

The Board recognizes the inadequate timing of these post-
adjudicative documents; however, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Specifically, in her notice of disagreement, the 
veteran argued that her residuals of cold injury in her right 
and left feet were manifested by symptoms which met a rating 
in excess of 20 percent for each foot, and listed the rating 
criteria and discussed the symptoms she exhibits that meet 
these criteria.  Further, in various statements the veteran 
has addressed how her service-connected disabilities have 
impacted her daily life and activities.  Moreover, subsequent 
to these submissions and notification of Diagnostic Code 7122 
in the in the May 2004 SOC and April 2006 SSOC, the veteran's 
claims were readjudicated and SSOCs issued in January 2007 
and September 2007.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).    Consequently, the Board 
determines that the veteran had knowledge of the rating 
criteria and understood that her symptoms must reflect these 
criteria, and that she was aware that the impact of her 
disabilities on her daily life was for consideration in 
determining disability ratings.  Additionally, any other 
timing deficiencies were resolved by readjudications of her 
claim in SSOCs.  Based on these facts, the Board finds that 
essential fairness to the veteran was maintained in this 
case.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  In the present case, in March 2006 
and September 2006 letters, VA notified the veteran of the 
type of evidence necessary to establish both a disability 
rating and an effective date.  Despite the inadequate timing 
of the notice provided to the veteran, the Board finds no 
prejudice to her in issuing a decision.  See Bernard at 394.  
The question of notice with regard to disability ratings is 
discussed above, and as the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
increased rating claim, any question as to the appropriate 
effective date to be assigned is rendered moot.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing her 
with a VA examination.  May 2002 and June 2004 VA examination 
reports and Department of Correction treatment records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of her claims.  The Board observes that VA was 
unable to obtain Department of Corrections records because 
the pertinent institutions charged a fee.  The veteran was 
informed of this situation and requested to send the copies 
herself in the April 2003 VCAA letter.  Subsequently, the 
veteran submitted copies of treatment records dated from 
January 1998 to June 2003 and from April 2006 to May 2007, 
and indicated that she had submitted the records relevant to 
her claims.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of her claims.

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, she will 
not be prejudiced by the Board proceeding to the merits of 
the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected residuals of cold injury of 
the bilateral feet.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability beyond that which is set out 
herein below.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  While this appeal was pending, 
the Court also held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).  Therefore, 
in accordance with Hart, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected residuals of cold injury of the bilateral 
feet.

The veteran's service-connected disabilities of residuals of 
cold injury to the right and left foot are currently 
evaluated as 20 percent disabling pursuant to 38 C.F.R. § 
4.104, Diagnostic Code 7122.  She contends that symptoms are 
consistent with the symptoms equal to a 30 percent rating 
evaluation.  Therefore, she argues that such evaluation 
should be assigned for both her right and left foot cold 
injury disabilities.

Under 38 C.F.R. § 4.104, Diagnostic Code 7122, a 10 percent 
rating is warranted where there is arthralgia or other pain, 
numbness, or cold sensitivity.  A 20 percent rating is 
warranted where there is arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subauricular punched out 
lesions or osteoarthritis).  A 30 percent evaluation requires 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).

Note (1) states: separately evaluate amputations of fingers 
or toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy, 
under other diagnostic codes.  Separately evaluate other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., unless they are used to support an evaluation under 
Diagnostic Code 7122.

Note (2) to Diagnostic Code 7122 states that each affected 
part is to be evaluated separately and the ratings combined 
in accordance with 38 C.F.R. § 4.25 and § 4.26.

The Board finds that the veteran's service-connected cold 
injury disabilities of the bilateral feet do not meet the 
criteria for a rating in excess of 20 percent.  Specifically, 
the veteran had complaints of constant pain, swelling, a 
prickly sensation, and cold sensitivity of both feet, with 
objective evidence of toenails that are long, thickened and 
dystrophic, requiring debridement, but no objective evidence 
of tissue loss, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis). 

At her May 2002 VA examination, the veteran reported 
progressive pain and sensitivity with a prickly sensation in 
her feet.  She denied any parasthesias, fungal infections, 
breakdown, ulcerations, discoloration, disturbance of nail 
growth, and skin cancers.  The examiner noted that the skin 
of the feet was warm and dry without pustules, vesicals, 
ulcerations, or sloughing of the skin.  No evidence of 
calluses or breakdown was observed.  No discoloration or 
swelling occurred with immersion in cold water.  The examiner 
found the cold injury of the veteran's feet to be unchanged 
since the prior examination.  He reviewed April 2002 X-rays 
and noted calcaneal bone spurs and mild hallux valgus 
deformity bilaterally, which he determined were not related 
to cold injury.  He indicated that there were no clinical or 
radiographic findings of arthritis.  The examiner diagnosed 
onychomycosis of the bilateral great toenails associated with 
the veteran's cold injury.                

October 2002 to June 2004 private treatment records show 
periodic complaints of pain and swelling in the ankles and 
feet.  The June 2004 VA examination report was based on a 
review of the veteran's medical records, without a physical 
examination, as the veteran had been taken from Taycheedah 
Women's Correctional Institution to Madison, Wisconsin for 
treatment of her pulmonary disorder.  However, the Board 
finds that the lack of a contemporaneous physical examination 
does not invalidate the opinion, as the opinion is consistent 
with the other medical evidence of record.  

After a comprehensive review of the veteran's medical 
records, the examiner indicated that the veteran had been 
diagnosed with gouty arthritis of the hands, feet, knees, and 
ankles, and treated accordingly.  He observed that her 
medical records were negative for complaints of cold 
sensitivity when doing activities outside in the cold 
weather, and that the veteran did not complain of numbness, 
tingling, hyperhidrosis, recurrent fungal infections, 
disturbance of nail growth, changes of skin color, or 
sloughing of skin.  The examiner noted that the veteran had 
not been diagnosed with Raynaud's syndrome.  His review of 
records revealed that the veteran's claimed malignant lesion 
on her left thigh was a benign lesion, a dermatofibroma, 
which he opined was not at least as likely as not related to 
her service-connected cold injuries.  The examiner further 
observed that the veteran had been diagnosed with congestive 
heart failure (CHF) with peripheral edema, and he found that 
her complaints of edema in her lower extremities were more 
likely related to her CHF than to her cold injuries.

April 2006 to March 2007 Taycheedah Institution records show 
treatment for bilateral bunions, represented by prominent 
dorsomedial first metatarsal head with lateral deviation of 
the hallux.  Treatment included padding, anti-inflammatories, 
and custom orthotics.  Additionally, the veteran's toenails 
were described as long, thickened, and dystrophic.  The 
toenails, as well as a corn, were treated by debridement.  No 
complaints of tissue loss, color changes, locally impaired 
sensation, hyperhidrosis were recorded, and these 
abnormalities were not observed. 

The veteran has been assigned a 20 percent rating evaluation 
in contemplation of subjective complaints of pain, a prickly 
sensation, and cold sensitivity, and objective evidence of 
long, thickened toenails, requiring debridement.  As 
indicated an evaluation in excess of 20 percent is not 
warranted without pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  Nail 
abnormalities have been diagnosed as associated with her cold 
injury, but no tissue loss has been reported by the veteran 
or noted in her records.  The veteran has also denied color 
changes and no discoloration was noted objectively with 
immersion in cold water.  Neither locally impaired sensation 
nor hyperhidrosis has been reported or observed.  X-rays have 
revealed only bunions, which are not associated with the cold 
injury.  Although the veteran has a diagnosis of gouty 
arthritis, no arthritis has been revealed in her feet.  The 
lesion the veteran reported on her left thigh was shown to be 
benign and not related to cold injury.  Without evidence of 
at least one other complication associated with her pain and 
cold sensitivity, in addition to the nail abnormalities, a 
rating in excess of 20 percent is not warranted.

The Board has considered the veteran's own statements 
regarding the severity of her service-connected residuals of 
cold injury of the bilateral feet.  Laypersons are competent 
to speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, her statements alone are not competent evidence 
since only those with specialized knowledge are competent to 
render an opinion concerning the severity of a disability.  
See Espiritu v. Derwinski, 2 Vet.  App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to a rating in 
excess of 20 percent for service-connected residuals cold 
injury of the right foot and residuals of cold injury of the 
left foot.  Therefore, her claims must be denied.

ORDER

Entitlement to a rating in excess of 20 percent for service-
connected residuals of cold injury to the right foot is 
denied.

Entitlement to a rating in excess of 20 percent for service-
connected residuals of cold injury to the left foot is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


